Per Curiam,
The first assignment of error cannot be sustained, because the record shows that a bill of particulars was filed within the time specified by the rule of court. Whether or not the defendant waived defects in it, if any, by pleading to the declaration or statement subsequently filed, is immaterial. In no view of the case, and under no construction of the rule of court relied on, was he entitled to a judgment of nonsuit as matter of course when he made the motion therefor. If he deemed, the bill of particulars defective, his remedy was by motion or rule to compel the plaintiff to file a more specific one (1 T. & H. Pr. 473), not by a motion for nonsuit, nor by a general motion made on the trial to exclude all testimony as to items in the declaration not bearing dates.
There is no merit in either of the assignments, and both are overruled.
Judgment affirmed.